Case 1:20-cr-00071-DKC Document1 Filed 02/20/20 Page 1 of 2

CJF1i.19.19
CMR/USAQ#2020R00162

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
. *
v. : CRIMINAL NO. DA C~W20O-07 74
*
UREK ALI BRADSHAW, * (Possession of a Firearm by
* a Prohibited Person, 18 U.S.C.
Defendant. * § 922(¢)(1); Forfeiture, 18 U.S.C.
* § 924(d), 28 U.S.C. § 2461(c))
*
ReRKKKEK o c
~~
INDICTMENT a Shan
——s m 2 Bis
oe Co v1 cos.
ee, GH owed
COUNT ONE Bin BG
| $A OB aS
The Grand Jury for the District of Maryland charges that: \ oe 2 Bo
ea oe
on oS
On or about June 20, 2019, in the District of Maryland, the defendant, A me, - mo
, om %
= e
UREK ALI BRADSHAW, Z

knowing he had previously been convicted of a crime punishable by imprisonment Li

exceeding one year, knowingly possessed a firearm, to wit, a Colt .38 caliber semi-automatic

pistol, with serial number 584339, and the firearm was in and affecting commerce.

18 U.S.C. § 922(g).
Case 1:20-cr-00071-DKC Document1 Filed 02/20/20 Page 2 of 2

FORFEITURE

The Grand J ury for the District of Maryland further charges that:

1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendant
that the United States will seek forfeiture as part of any sentence in accordance with Title 18,
United States Code, Section 924(d), and Title 28, United States Code, Section 2461(c), as a
result of the defendant’s conviction under Count One of the Indictment.

2. As aresult of the offense alleged in Count One of this Indictment, the defendant,

UREK ALI BRADSHAW,

shall forfeit to the United States the firearm involved in the commission of the offense, to wit, the
Colt .38 caliber semi-automatic pistol, with serial number 584339.

18 U.S.C. § 924(d); 28 U.S.C. § 2461(c).

 

 

 

Root Ye. Yun
Robert K. Hur gM: che
United States Attorney —
A TRUE BILL:
“SIGNATURE REDACTED =) 9/2/2020
" ““Foreperson (7 Date
